          Case 1:19-cv-10529-AJN Document 19 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                              5/18/20
SOUTHERN DISTRICT OF NEW YORK


  Eric Johnson,

                          Plaintiff,
                                                                                    19-cv-10529 (AJN)
                  –v–
                                                                                        ORDER
  Classic Material NY, LLC,

                          Defendant.


ALISON J. NATHAN, District Judge:

       The Initial Pretrial Conference in this matter, currently scheduled for May 22, 2020, is

hereby adjourned sine die. Plaintiff is directed to move for default judgment no later than June

8, 2020 pursuant to the Undersigned’s Individual Practices in Civil Cases, and is warned that

failure to do so may result in dismissal of this action for failure to prosecute.



       SO ORDERED.

 Dated: May 18, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
